Case: 12-20562       Document: 00512254573         Page: 1     Date Filed: 05/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 28, 2013
                                     No. 12-20562
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FELICIA JONES,

                                                  Plaintiff-Appellant

v.

LOUIS VOUITTON,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-MC-465


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Felicia Jones has filed a motion for leave to proceed in forma pauperis
(IFP) in this appeal of the district court’s interlocutory orders denying her
motions to proceed IFP and for the appointment of counsel. A movant for leave
to proceed IFP on appeal must show that she is a pauper and that the appeal
presents a nonfrivolous issue. 28 U.S.C. § 1915(a)(1); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20562     Document: 00512254573      Page: 2    Date Filed: 05/28/2013

                                  No. 12-20562

      The financial requirement of poverty to qualify for IFP status does not
require absolute destitution. Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S.
331, 339 (1948). The question is whether the movant can afford the costs of
litigation without undue hardship or deprivation of life’s necessities.          Id.
at 339-40. To make this showing, Jones must file an affidavit listing her assets
as required by § 1915(a)(1). See Haynes v. Scott, 116 F.3d 137, 139-40 (5th Cir.
1997).   Jones has declined to provide to this court complete information
regarding her assets. Because Jones has failed to inform this court of all of her
assets, see § 1915(a)(1), she has not made a showing that she cannot afford to
pay the filing fee without the requisite hardship. See Adkins, 335 U.S. at 339;
Haynes, 116 F.3d at 139-40.
      Although this court liberally construes pro se briefs, “even pro se litigants
must brief arguments in order to preserve them.” Mapes v. Bishop, 541 F.3d
582, 584 (5th Cir. 2008) (citing FED. R. APP. P. 28(a)(9); Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993)). By failing to brief any challenge to the district
court’s denial of her motion for IFP and motion for appointment of counsel, Jones
has “effectively abandoned” those claims. Mapes, 541 F.3d at 584.
      Jones has not made the requisite showing; therefore, her motion for leave
to proceed IFP is DENIED. See Carson, 689 F.2d at 586. Because the appeal is
without arguable merit, see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983),
it is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2.
      Jones is WARNED that any future frivolous pleadings filed by her in this
court or in any court subject to the jurisdiction of this court will subject her to
sanctions. Jones should review any pending matters to ensure that they are not
frivolous.




                                         2